 Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 1 of 7 PageID #: 988




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 CAROLINE VEMULAPALLI,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )      Case No. 4:20-CV-120-SPM
                                                   )
 TARGET CORPORATION,                               )
                                                   )
                 Defendant.                        )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff’s Motion to Strike from the Record

Defendant’s Supplemental Rule 26(a)(2) Expert Witness Disclosure (Doc. 56) and Defendant’s

Motion for Leave to File Surresponse to Plaintiff’s reply to the motion to strike (Doc. 79).

         I.      FACTUAL BACKGROUND

         This case arises from an incident in which Plaintiff was shopping in a Target store when

a sign holder slid off of a box and hit her foot, injuring her. Plaintiff asserts one count of premises

liability and one count of negligence. Pursuant to the Second Amended Case Management Order,

the deadline for Defendant to disclose all expert witnesses and provide the reports required by

Federal Rule of Civil Procedure 26(a)(2) was February 1, 2021. The deadline for Plaintiff to

disclose rebuttal expert witnesses and reports was March 15, 2021. The discovery completion

deadline was March 31, 2021. The Second Amended Case Management Order requires that all

discovery motions be filed no later than ten days after the response is made or due.

         On October 23, 2020, Defendant submitted to Plaintiff a Supplemental Rule 26(a)(2)

Expert Witness Disclosure, stating that Defendant would call Dr. Mahesh Bagwe, an orthopedic

surgeon, to testify about the causation, extent, and permanency of Plaintiff’s alleged injuries;
 Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 2 of 7 PageID #: 989




Plaintiff’s prior medical condition and overall health; and the reasonableness and necessity of

Plaintiff’s medical treatment.. Def.’s Ex. A, Doc. 58-1. Defendant attached Dr. Bagwe’s five-page

Independent Medical Evaluation, in which Dr. Bagwe stated, inter alia, that radiographs of

Plaintiff’s foot were reviewed and they showed no signs of acute fracture, dislocation, or

subluxation; and that Plaintiff’s continued complaints were not consistent with a small laceration

at the tip of the toe sustained on the date of the injury giving rise to this case, but were more

consistent with hallux rigidus, which is a naturally occurring arthritic condition of the first MTP

joints. Id. at 4-9. Plaintiff deposed Dr. Bagwe and incurred $4,284.75 in witness fees and costs for

the deposition. Pl.’s Ex. 3, Doc. 56, at 28-30.

         On February 1, 2021, Defendant submitted to Plaintiff another Supplemental Rule

26(a)(2) Expert Witness Disclosure, stating that Defendant would call Dr. Catherine Beal, M.D.,

a radiologist, to testify regarding matters similar to those described in the disclosure for Dr. Bagwe.

Def.’s Ex. B, Doc. 52, at 1. Additionally, Defendant stated that Dr. Beal was specifically expected

to testify that there is no radiographic evidence of a stress fracture in Plaintiff’s toe or foot. Id. In

her one-page report, Dr. Beal states that her opinions are based on October 8, 2019 X-rays of

Plaintiff’s right foot, November 8, 2019 X-rays of Plaintiff’s right foot, October 6, 2020 pictures

of X-ray of Plaintiff’s right forefoot, and an August 10, 2020 MRI of Plaintiff’s right forefoot

without contrast. The report states, “The images demonstrate minor spurring of the first metatarsal

with minimal bursitis. There is no evidence of a stress fracture or acute fracture.” Id. at 8.

Defendants also included a curriculum vitae, fee schedule, and list of prior cases in which Dr. Beal

has given depositions or trial testimony. Id. at 4-9.

         Plaintiff has disclosed eight expert witnesses, including one physical therapist, two nurse

practitioners, two podiatrists, two radiologists, and an orthopedic surgeon. Def.’s Resp., Doc. 58,
    Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 3 of 7 PageID #: 990




at 2, 3-4. Only the orthopedic surgeon is a retained expert. Pl.’s Reply, Doc. 60, at 2. Three of

Plaintiff’s experts (podiatrists Margaret Shields and Shirley Visser, and radiologist Mikhayel

Madi) have testified that different experts can read the same X-rays differently; two of Plaintiff’s

experts (podiatrists Margaret Shields and Shirley Visser) have diagnosed a stress fracture of

Plaintiff’s right hallux; and two of Plaintiff’s other experts (Mariam Malik and Mikhayel Madi)

did not detect a stress fracture. 1 Def.’s Resp., Doc. 58, at 2-4, at ; Pl.’s Reply, Doc. 60, at 2. Dr.

Shirley Visser also testified, inter alia, that, as a podiatrist, she sees more foot X-rays on a daily

basis than does a general radiologist, and that a person who is less accustomed to seeing small,

subtle things on an X-ray of a particular area of the body would be more likely to miss something.

Def.’s Ex. C, Dep. of Shirley Visser 72:7-17, 73:7-19.

          II.    LEGAL STANDARDS

          Rule 26(a)(2) requires parties to make pretrial disclosure, without a formal discovery

request, of the identity of any person who may provide expert testimony at trial. If the expert

witness is one “retained or specially employed to provide expert testimony,” the disclosure must

be accompanied by a signed, written report containing:

        (i)     a complete statement of all opinions the witness will express and the basis
                and reasons for them;
        (ii)    the facts or data considered by the witness in forming them;
        (iii)   any exhibits that will be used to summarize or support them;
        (iv)    the witness's qualifications, including a list of all publications authored in
                the previous 10 years;
        (v)     a list of all other cases in which, during the previous 4 years, the witness
                testified as an expert at trial or by deposition; and
        (vi)     a statement of the compensation to be paid for the study and testimony in
                the case.

Fed. R. Civ. P. 26(a)(2)(B). “A party must make these disclosures at the times and in the sequence



1
  Plaintiff argues that these experts did not detect a stress fracture due to the time when the
images they reviewed were taken.
 Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 4 of 7 PageID #: 991




that the court orders.” Fed. R. Civ. P. 26(a)(2)(D).

         III.    DISCUSSION

         On February 15, 2021, Plaintiff filed a motion to strike from the record Defendant’s

supplemental Rule 26(a)(2) expert witness disclosure, stating:

                 The instant disclosure of Dr. Beal by Defendant is deliberate, made in bad
       faith, and constitutes abuse of process, given that 1) The Dr. Beal disclosure tracks
       that of Dr. Bagwe verbatim; 2) Dr. Beal’s expert report is barely three sentences
       long on a page that does not reflect the requisite rule 26 expert opinion report; 3)
       Dr. Beal’s sole, and one-sentence opinion reads, “There is no evidence of a stress
       fracture or acute fracture.”, is purported to be based on exactly the same x-rays and
       MRI imaging and reports that were available to, and used by Dr. Bagwe for his
       report, and simply repeats Dr. Bagwe’s opinion; 4) Dr. Beal will charge $600/h for
       her deposition.
                 This type of gamesmanship perpetrated by Defendant appears intended to
       overwhelm Plaintiff with litigation costs, especially after seeing Plaintiff incur
       $4,284.75 in witness fees and costs for Dr. Bagwe’s deposition alone.

Pl.’s Mot., Doc. 56, at 3. Plaintiff also argues that permitting disclosure of Dr. Beal would be

extremely unfair and prejudicial to Plaintiff in that it would force Plaintiff to depose Dr. Beal to

generate cumulative evidence, would unnecessarily escalate litigation expenses, will confuse the

issues, will unnecessarily protract this litigation, will waste resources, and will wrongfully arouse

in the jury a false impression that a merits opinion may have merit simply because it is offered by

two different experts.

         In its response, Defendant argues that Plaintiff’s motion should be denied because it was

filed out of time. Defendant also argues that the motion should be denied because Dr. Beal’s report

complies with Rule 26; because Dr. Beal is a radiologist (and thus has different expertise than does

Dr. Bagwe); and because Dr. Beal can rebut opinions elicited by Plaintiff’s experts regarding the

competencies of the various experts to read X-rays. Defendant also points out that Plaintiff has

herself disclosed eight experts, including experts who have offered essentially the same opinions

as one another. In her reply, Plaintiff argues that there was good cause for the filing of the motion
 Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 5 of 7 PageID #: 992




four days late, noting that Defendant’s disclosure was made when Plaintiff’s counsel was bereaved

and engaging in travel out of state for a funeral.

         The Court will not deny Plaintiff’s motion as untimely. Although the motion was filed

four days late under the Court’s Case Management Order, Plaintiff has shown good cause for the

late filing, which was short and did not prejudice Defendants.

         Plaintiff’s failure to follow another procedural requirement, however, does warrant denial

of this motion. Rule 3.04(A) of the Local Rules for the United States District Court for the Eastern

District of Missouri provides:

       The Court will not consider any motion relating to discovery and disclosure unless
       it contains a statement that movant’s counsel has conferred in person or by
       telephone with the opposing counsel in good faith or has made reasonable efforts
       to do so, but that after sincere efforts to resolve their dispute, counsel are unable to
       reach an accord. This statement also shall recite the date, time and manner of such
       conference, and the names of the individuals participating therein, or shall state
       with specificity the efforts made to confer with opposing counsel.

E.D. Mo. L.R. 3.04(A). The instant motion is certainly one relating to discovery and disclosure,

yet Plaintiff has made no attempt to comply with this rule. This alone provides a basis for denying

the motion.

         Even assuming, arguendo, that Plaintiff had complied with Rule 3.04(A), the Court

would deny the motion, because it is without merit. The only argument in Plaintiff’s motion that

is based on any legal authority is Plaintiff’s suggestion that Dr. Beal’s opinion “does not reflect

the requisite rule 26 expert opinion report.” Plaintiff does not specify which of the requirements

of Rule 26(a)(2)(B) are not satisfied by the disclosure of Dr. Beal. For the reasons stated in

Defendant’s response, the Court finds that those requirements are satisfied. Although the report is

brief, it states the opinions Dr. Beal intends to express (that Plaintiff’s imaging shows “minor

spurring of the first metatarsal with minimal bursitis” and “no evidence of a stress fracture or acute
    Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 6 of 7 PageID #: 993




fracture”), 2 the facts and exhibits she considered in forming the opinions (the specific X-rays and

imaging of Plaintiff), a curriculum vitae summarizing her qualifications, a statement that she has

had no publications in the last ten years, a list of cases in which she has testified in the last four

years, and a fee schedule.

          Plaintiff’s remaining arguments are completely unsupported by any rule, case law, or

other authority, and are at odds with the facts of this case. Plaintiff does not cite, and the Court has

not found, any rule or authority that would permit the Court to strike a timely-filed expert report

on the basis that it involves assertion of the same opinion as a previous expert, or that it would

impose deposition costs on an opposing party. Moreover, Plaintiff’s suggestion that Defendants

were acting in bad faith gamesmanship or deliberately escalating litigation costs by disclosing Dr.

Beal as a second expert is not supported by the facts of this case. As Defendant points out, Dr.

Beal is a radiologist who has different expertise than Dr. Bagwe, and her interpretation of

Plaintiff’s X-rays is relevant to the disputed issue of the nature and extent of Plaintiff’s foot injury.

Moreover, as Defendant also points out, Plaintiff’s suggestion that Defendant’s disclosure of a

second witness is somehow improper is undermined by the fact that Plaintiff herself has disclosed

eight expert witnesses, including experts who have offered similar opinions. Although Plaintiff

points out that most of her witnesses are non-retained experts, Plaintiff does not explain why that

matters to the Court’s analysis. For obvious reasons, Defendant has no treating physicians and

must rely on retained experts for expert testimony.

          Finally, the Court will deny Defendant’s motion for leave to file a surresponse; even if

Plaintiff presented new arguments in its reply, those arguments were not relevant to the Court’s



2
 The Court assumes, for purposes of this motion, that Dr. Beal does not intend to testify to
opinions beyond those listed. To the extent that she intends to offer other opinions, the disclosure
may not be sufficient. However, that issue is not currently before the Court.
 Case: 4:20-cv-00120-SPM Doc. #: 87 Filed: 05/13/21 Page: 7 of 7 PageID #: 994




ruling on this motion, and the sur-response is not necessary.

         IV.    CONCLUSION

         For all of the above reasons,

         IT IS HEREBY ORDERED that Defendant’s Motion Plaintiff’s Motion to Strike from

the Record Defendant’s Supplemental Rule 26(a)(2) Expert Witness Disclosure (Doc. 56) is

DENIED.

         IT IS FURTHER ORDERED that Defendant’s Motion for Leave to File Surresponse

to Plaintiff’s reply to the motion to strike (Doc. 79) is DENIED.




                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of May, 2021.
